  Case 3:20-mj-00002-RCY Document 1 Filed 01/08/20 Page 1 of 2 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division



UNITED STATES OF AMERICA
                                                    )

                                                            Criminal No. 3:20mj_   t
THOMAS P.NOONAN,

               Defendant.


                                CRIMINAL INFORMATION

       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:

       1.      The defendant, THOMAS P. NOONAN,was on Hunter Holmes McGuire

Veterans Administration Medical Center, Richmond, Virginia,in the Eastern District ofVirginia.

       2.      Himter Holmes McGuire Veterans Administration Medical Center is property

administered by the Department of Veterans Affairs and is within the special territorial

jurisdiction ofthe United States and this Court.


                                         COUNT ONE


       On or about October 17,2019, in the Eastern District of Virginia at Hunter Holmes

McGuire Veterans Administration Medical Center, Richmond, Virginia, property administered

by the Department of Veterans Affairs, being within the jurisdiction ofthis Court and within the
special territorial jurisdiction ofthe United States, the defendant, THOMAS P. NOONAN,did
knowingly engage in unlawful sexual activity.

       (In violation of Title 38,Code of Federal Regulations, Section 1.218(b)(44)).
  Case 3:20-mj-00002-RCY Document 1 Filed 01/08/20 Page 2 of 2 PageID# 2




                                         COUNT TWO


        On or about October 17,2019, in the Eastern District of Virginia at Hunter Holmes

McGuire Veterans Administration Medical Center, Richmond, Virginia, property admimstered

by the Department of Veterans Affairs, being within the jurisdiction ofthis Court and within the
special territorial jurisdiction of the United States, the defendant,THOMAS P. NOONAN,

engaged in disorderly conduct which created loud, boisterous, and unusual noise, obstructed the
normal use ofcorridors, and tended to impede or prevent the normal service or operation ofthat

facility.

        (In violation of Title 38, Code ofFederal Regulations, Sections 1.218(a)(5),(b)(ll)).



                                                     G.ZACHARY TERWILLIGER
                                                     UNITED STATES ATTORNEY



                                             By:
                                                     Kenneth R. Simon, Jr.
                                                     Assistant United States Attorney
